Dismissed and Memorandum Opinion filed November 5, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00699-CV

                 WILLIAM SATTERWHITE, JR., Appellant

                                         V.

            CHRISTOPHER EVANS AND YI ZHANG, Appellees

              On Appeal from County Civil Court at Law No. 2
                           Harris County, Texas
                     Trial Court Cause No. 1059593

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed May 12, 2015. The notice of
appeal was filed August 13, 2015. To date, our records show that appellant has not
paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless party is excused by statute or by appellate rules from paying
costs). Tex. Gov’t Code Ann. § 51.207.
      On September 22, 2015, this court ordered appellant to pay the appellate
filing fee on or before October 7, 2015, or the appeal would be dismissed.
Appellant has not paid the appellate filing fee. Accordingly, the appeal is ordered
dismissed. See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case
because appellant has failed to comply with notice from clerk requiring response or
other action within specified time).


                                       PER CURIAM

Panel consists of Justices Boyce, Busby and Brown.




                                         2